Notice of Allowance
This is a reissue application of U.S. Patent No. 9,760,028 (“the ‘028 patent”). This application was filed 9/11/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘028 patent, the pre-AIA  first to invent provisions govern prior art. Applicant filed a preliminary amendment on 9/11/2019, in which the specification is amended and claim 18 is added. Following a first action, applicant filed a response on 10/25/2021 in which the specification is again amended and claim 18 is amended. Claims 1-18 are pending.

Claim Construction 112(f)
This section is modified from the prior action as to the corresponding structure findings.
The MPEP explains when a claim term is deemed to invoke 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Here, the following limitation of claim 18 requires further consideration: an alignment sensing system for detecting the first and second chuck position marks

In light of the finding that the term invokes 112(f), the limitation is construed to cover the corresponding structure described in the specification and equivalents thereof. An alignment sensing system 17 is described in many parts of the specification as comprising two alignment sensors 61,62, see e.g. Fig. 2; col. 12 lines 49-52. Furthermore, in other parts of the specification it is said that the alignment sensing system may comprise at least one alignment sensor or one or more alignment sensors. Col. 2 lines 4-10, 16-26. In either case, these sensors are shown in more detail in Fig. 4, starting at col. 10 line 65. Accordingly, the corresponding structure is deemed to be at least one alignment sensor having details shown in Fig. 4, and equivalents.
Note there are many other “systems” in the claims, and even alignment sensing systems in other claims. The other systems have sufficient claimed structure for performing their associated function and therefore do not invoke 112(f). Per Office policy, claim terms that do not use the word “means” and do not invoke 112(f) need not be discussed further.

Allowable Subject Matter
Claims 1-18 are allowed. Reasons were given in the 7/23/2021 action at 6-7. While the 112(f) corresponding structure has been modified as discussed herein, this does not change the reasons for allowance as whether there was one or two sensors was not critical to allowability. 

Response to Arguments
Applicant’s arguments filed with the Response have been fully considered.
Applicant argues that the amendment overcomes the objection to claim 18. Response at 13. The examiner agrees, the claim objection is withdrawn.
Applicant argues that the alignment sensing system of claim 18 should not be interpreted as invoking 35 U.S.C. 112(f). Response at 13-15. The examiner disagrees. Applicant points out that the standard is whether a person of ordinary skill in the art would understand the term to have a sufficiently definite meaning as a name for structure, even if it covers a wide class of structures. The examiner agrees with applicant’s statement of the law, but does not agree that an “alignment sensing system” is a definite name for structure. Applicant has pointed to nothing, other than the fact that it describes the alignment sensing system as having sensors, to show that this is a name for structure. Just because the applicant has explained in the specification what is in the system does not mean that the term has a definite meaning as the name for structure to a person of ordinary skill in the art. Indeed, if that’s all it took then no nonce term with properly disclosed corresponding structure would ever invoke 112(f), as all such terms must have sufficiently defined structure in the specification. Applicant is correct that it has provided sufficient corresponding structure in the specification as no 112(b) rejection has been applied, but the examiner does not agree that merely providing such sufficient corresponding structure defines the system such that 112(f) is no longer applicable. 

Applicant argues that its amendment in the Response overcomes the specification objection and the section 251 rejection based on new matter. Response at 15, 16. The examiner agrees, the new incorporation by reference has been removed, so those issues are withdrawn.
Applicant argues that its new reissue declaration filed with the Response overcomes the section 251 rejection based on defective declaration. Response at 15. The rejection was made because the declaration listed all of the claims as being broadened, which the MPEP says does not satisfy 37 CFR 1.175(b). While the applicant did not directly take the examiner’s suggestion, and did not explicitly say that claim 8 is being broadened, the examiner deems it sufficient that applicant stated that there was broadening and then mentioned that specific language was being removed as compared to claim 8.  
Applicant argues the section 251 rejection for not stating a proper error should be withdrawn. Response at 16-17. Applicant also argues that the duplicate claim warning should be withdrawn. Response at 17. The examiner agrees. The premise of the rejections was that claims 8 and 18 cover the same thing, claim 8 by claiming sensors directly as part of the alignment system, and claim 18 by claiming sensors indirectly via the invocation of 112(f). 

The examiner, in making the rejection and the duplicate claim warning, said that applicant should explain how the scopes of the claims differ. See 7/23/2021 action at 5. But it is inappropriate for the examiner to require the applicant to prove that the claims differ. The burden is always on the Office to show that the claims are not patentable, therefore it is not the burden of the applicant to prove to the Office the claims are different. In any event, the claims are determined to cover different things as discussed herein. The rejection and duplicate claim warning are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992